In three consolidated actions to recover damages for injuries to person and property, for medical expenses and for loss of services, the parties cross-appeal from a judgment of the Supreme Court, Kings County, entered October 19, 1959, after a jury trial, upon a verdict in favor of the several plaintiffs against defendant Goldberg, and in favor of defendants Rosen and Emar Service Corp. (doing business as Utopia Auto Laundry), dismissing as against them the plaintiffs’ several complaints. Defendant Goldberg appeals from the whole judgment. All the plaintiffs appeal from the judgment insofar as it dismisses their respective complaints against defendants Rosen and Emar Service Corp. Judgment, insofar as it is against defendant Goldberg and in favor of each of the plaintiffs, other than the plaintiff Sadie Cohen, affirmed, without costs. Judgment, insofar as it is against defendant Goldberg and in favor of plaintiff Sadie Cohen (in Action No. 2), reversed on the facts and, as to said plaintiff, the action is severed and new trial granted, with costs to abide the event, unless, within 20 days after entry of the order hereon, said plaintiff shall stipulate to reduce the verdict in her favor from $100,000 to $75,000; in which event the judgment in her favor, as so reduced, is affirmed, without costs. Appeal by defendant Goldberg, insofar as it is taken from the portions of the judgment which dismiss the plaintiffs’ respective complaints against defendants Rosen and Emar Service Corp., dismissed. As to such portions of the judgment the defendant Goldberg is not a party aggrieved. On plaintiffs’ appeal: Judgment, *822insofar as it dismisses their respective complaints against defendants Rosen and Emar Service Corp., affirmed, without costs. In our opinion, the verdict in favor of the plaintiff .Sadie Cohen is excessive. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.